Citation Nr: 1516195	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.

In December 2011 the Board remanded this matter to the RO for additional development.  Then, in November 2012, the Board denied entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the November 2012 Board decision that denied entitlement to an initial compensable rating for bilateral hearing loss be vacated and remanded back to the Board for further action.

Then, in August 2014, the Board remanded the matter for additional development, to include obtaining an addendum opinion regarding the Veteran's claim.  The development has been completed and this matter is returned to the Board for further consideration.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.





FINDING OF FACT

The Veteran's hearing loss has been no worse than level IV hearing loss in the left ear and level III hearing in the right ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this appeal, in a December 2007 pre-rating letter and a January 2008 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The March 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2007 and January 2008 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

In a December 2008 post-rating letter, the RO again provided notice to the Veteran explaining of notice requirements described in Dingess/Hartman.  The supplemental SOC from September 2012 reflects readjudication of the claim after issuance of the post rating letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The appeal for an initial compensable rating for bilateral hearing loss arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, reports of VA examination, and lay statements from the Veteran.  

Additionally, the prior remand instructions were substantially complied with. Instructions pertinent to the claim being decided included obtaining an addendum opinion to the January 2012 VA examination.  Specifically, the remand required that the VA examiner discuss the functional and occupational impact of the Veteran's hearing loss.  In response, the RO/AMC scheduled the Veteran for a VA examination, which was conducted in October 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

When a question arises as to which of two ratings should be applied under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for that higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. Ratings, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  See Generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where service connection has been granted and the claim on appeal relates to the rating assigned in connection with the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found. In other words, evaluations are staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform rating for the hearing loss disability.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b). 

Service connection for hearing loss was granted by the RO in the March 2008 rating decision which assigned the initial noncompensable rating currently on appeal.  The Veteran contends that his hearing loss warrants a compensable evaluation.  

The pertinent medical evidence of record includes the report of an April 2008 VA audiology examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
50
60
LEFT
35
35
45
50
50

The pure tone averages from this testing from 1000 to 4000 Hertz was 48.75 decibels in the right ear and 45 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  He was diagnosed with right ear sensorineural hearing loss mild to moderately severe and left ear sensorineural hearing loss mild to moderate.  No opinion as to the functional effects from the hearing loss was given.  

Thereafter no significant medical records addressing hearing loss are shown until the next VA examination was conducted in January 2012.  In a May 2008 statement he reported attending private medical provider Kaiser for getting his ears cleaned and to help with hearing.  

At his August 2011 hearing the Veteran testified that his hearing was worse since 2008.  He again confirmed getting his ears cleaned and checked at Kaiser.  He also testified to having tinnitus.  

None of the records obtained from Kaiser address any findings pertinent to his hearing loss disorder.  

The Veteran underwent a VA examination in January 2012.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
60
45
40
LEFT
45
50
55
50
45

The pure tone averages from this testing from 1000 to 4000 Hertz was 50 decibels in the right ear and 50 decibels in the left ear.  

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  He was diagnosed with sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right and left ears.  The examiner opined that there was no impact on ordinary life including the Veteran's ability to work.  A May 2012 addendum clarified that the claims file was reviewed and that given his moderate hearing loss that was aided by amplification, this hearing loss per se would not preclude employment in occupations requiring average hearing ability.   

Then, per the instructions of the Board remand, in October 2014, another VA examination was conducted and the Veteran's audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
40
LEFT
30
35
35
40
45

The pure tone averages from 1000 to 4000 Hertz was 38 decibels on the right and 39 decibels on the left.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed sensorineural hearing loss, bilaterally, in the frequency range of 500-4000 Hz.  

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  

With a numeric designation of III for the right ear and III for the left ear shown in the findings from the April 2008 VA examination, and a designation of II for the right ear and IV for the left ear shown in the findings from the January 2012 VA examination, the point of intersection on Table VII requires the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Finally, applying the results from the October 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level III in the other, a noncompensable rating is assigned under Table VII. 38 C.F.R. § 4.85.  As the medical evidence of record does not show bilateral hearing loss at a compensable level in any of the three VA examinations, an increased rating is not warranted for bilateral hearing loss from initial entitlement. 38 U.S.C.A. 5110; see also Hart, 21 Vet. App. 505. 

The Veteran's hearing loss also does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during this appeal.  Accordingly, an initial compensable evaluation for bilateral hearing loss is not warranted on this basis.

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The January 2012 VA examiner and the May 2012 examiners considered the Veteran's hearing loss to produce no significant functional effects, and he was deemed to be capable of performing in occupations that require normal hearing, with consideration of his moderate hearing loss that was aided by amplification.  Then, per the Board remand, the October 2014 VA examiner indicated that the Veteran's mild to moderate hearing loss without the use of hearing aids would cause the Veteran to have "some difficulty understanding conversations in a group situation" or in a one-on-one conversation unless the speaker was fairly close.  The examiner noted that the Veteran would function better if he sees the speaker.  The examiner also explained that the Veteran's preference would be to listen to television much louder than someone with normal hearing.  The examiner went on to state that the same issues would hold true in an occupational setting; specifically, the Veteran would have some difficulty hearing  spoken instructions if the speaker was not near, if there is background noise, or if the Veteran could not get visual clues from the speaker.  Because these three examination reports include discussions of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examinations are adequate for rating purposes and are entitled to great probative value. 

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions as to the extent of hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate at any time period on appeal.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Thun, 22 Vet. App. at 115.  As demonstrated by the evidence of record, the Veteran's hearing loss disability was manifested by Level III hearing acuity in the right ear and Level III hearing acuity in the left ear shown in the findings from the April 2008 VA examination.  See 38 C.F.R. § 4.85, Table VI.  In the January 2012 VA examination the Veteran's hearing loss disability was manifested by Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear shown.  And in October 2014, the Veteran's hearing loss disability was manifested by Level II hearing loss in the right ear and Level III hearing loss in the left ear.  When comparing these results with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate.  A compensable rating is provided for certain audiological findings for bilateral hearing loss, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations awarded are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that his bilateral hearing loss affects his ability to obtain and maintain substantially gainful employment.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms and manifestations that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


